                                                 U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 United States District Courthouse
                                                 300 Quarropas Street
                                                 White Plains, New York 10601



                                                 June 3, 2021


Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

              Re: United States v. Christopher Nunez
                  21 Mag. 05667

Dear Judge Davison:

             The defendant in the above-referenced Complaint was arrested this morning in
Miami, Florida and will presented in the Southern District of Florida. Accordingly, the
Government requests that the Complaint be unsealed.

So Ordered 6/3/21
                                                 Respectfully,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                           By:   _______________________
                                                 Marcia S. Cohen
                                                 Assistant U.S. Attorney
                                                 (914) 993-1902
